September 26, 1923. Rehearing refused November 12, 1923.
The opinion of the Court was delivered by
This is a second appeal. The first is found in 117 S.C. 312;108 S.E., 921, where the facts are fully set out. A short statement only is necessary here.
The respondent, Mrs. Sams, brought suit against her husband, D. Sams, for reimbursement for past expenses of her support; for alimony, etc., and to set aside certain deeds for fraud. The trial Court granted a judgment for about $8,000, past support money, and for alimony, and set aside the deeds for fraud. On appeal this Court affirmed the judgment, except as to that portion that set aside the deeds for fraud. This Court's decision was based upon the fact that the action as to the deeds was barred by the Statute of Limitations. The respondent then demanded of the sheriff that he levy upon the land and sell it to satisfy her judgment. Judge Shipp, who heard the motion, granted it, and ordered the sheriff to sell the interest of D. Sams in the land. From this order this appeal is taken. Let Judge Shipp's order be reported.
1. The first, second, and fourth exceptions are:
"1. Because his Honor erred in requiring the sheriff to levy upon and sell property which is not the property of the judgment debtor, D. Sams, individually, and in which he has no beneficial interest, and concerning which there are not only seriously contended claims of ownership, but also claims of ownership in others which have been sustained by the Supreme Court of this State.
"2. Because his Honor erred in requiring the sheriff to make a sale which will constitute a cloud upon the title of the owners of the property."
"4. Because his Honor erred in requiring the sheriff to subject the property in question to the plaintiff's judgment for alimony, past support, etc., it being respectfully submitted that her alleged right to have the property subjected to her said judgment had already been definitely refused by the Supreme Court in a controversy between the plaintiff *Page 249 
and the defendants, to wit: the cause of Sams v. Sams,117 S.C. 312."
This Court has not sustained this title. The former opinion said: "There are two avenues of relief. This one is closed." That left the other avenue open for further consideration. We are asked to review the case of Amaker v.New, 33 S.C. 35; 11 S.E., 386; 8 L.R.A., 687. InJackson v. Plyler, 38 S.C. 501; 17 S.E., 258
(37 Am. St. Rep., 782), we find:
"So here the statute does not have the effect of converting a fraudulent deed into a valid deed, by reason of the lapse of the prescribed time, but it simply forbids the right of action for relief on the ground of fraud; and hence, if the question as to the fraudulency of the deed arises in any other way than in such an action, there is nothing in the statute which forbids its being assailed for fraud. It seems to us that the case of Amaker v. New, 33 S.C. 35, supra, is so entirely conclusive of this question that we need not consider it further."
This Court knows of no reason for disturbing a decision that is so manifestly just. The other questions are yet to be determined.
II. The last assignment of error is exception 3:
"Because his Honor erred in requiring the sheriff to levy upon and sell property of the judgment debtor, who is the head of a family, without first setting off to him a homestead, the same being in violation of the provisions of the Constitution of South Carolina, Art. 3, § 28, and also the provisions of the Code of South Carolina, Vol. 1. § 3721."
This exception cannot be sustained. It does not appear in the record that D. Sams is the head of a family, and entitled to a homestead. If he is the head of a family, he still may not be entitled to claim it against his wife's claim for support. The homestead is not for the use of a man simply because he is a married man with children. The *Page 250 
homestead is for the benefit of the family. So clearly is this true that, under our Constitution, after a homestead is once set off, the head of a family cannot convey it or mortgage it unless his wife joins in the conveyance or mortgage. If D. Sams be not the head of a family, then his homestead is very much restricted and land is not within his exemption. It is manifest that the final result depends upon facts that are not in this case. This exception is overruled.
The judgment appealed from is affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICE COTHRAN and MARION concur.